EXHIBIT ARBY’S RESTAURANT GROUP, INC. October 13, 2005 Mr. Nils H. Okeson 259 Broadland Road, NW Atlanta, Georgia30342 Dear Nils: It is with great pleasure that we hereby confirm your employment as General Counsel of Arby’s Restaurant Group, Inc. (Arby’s) on the terms and conditions set forth in this letter agreement and in the attached term sheet (the “Term Sheet”), which Term Sheet is hereby incorporated herein by reference.You further agree to accept election and to serve as a director, officer, manager or representative of any subsidiary of Arby’s without any compensation therefor, other than as provided in this letter agreement.You will report to the President and Chief Executive Officer of Arby’s and your duties will be performed primarily at the corporate headquarters of Arby’s in Atlanta, Georgia. 1.Term.The term of your employment hereunder shall be effective as of October 17, 2005 (herein after referred to as the “Effective Date”)and shall continue through the third anniversary of the Effective Date (the “Initial Term”); provided, however, that the term of your employment hereunder may be extended for additional one year periods beyond the expiration of the Initial Term (the Initial Term together with any extension shall be referred to hereinafter as the “Employment Term”) if (a) you provide written notice to Arby’s (a “Renewal Notice”) of your desire to so extend your employment by no later than (i) in the case of the first one year extension beyond the Initial Term, the second anniversary of the Effective Date and (ii) in the case of any subsequent one year extension, the date that is one year prior to the expiration of the Employment Term, and (b) Arby’s delivers to you, within 35 days following such anniversary or date, as applicable, a notice of acceptance (an “Acceptance Notice”) of such extension.In the event that either you do not deliver a timely Renewal Notice to Arby’s or Arby’s does not deliver an Acceptance Notice to you (either because Arby’s delivered a notice to you rejecting your request to extend the Employment Term or because Arby’s failed to deliver any notice in a timely manner), then your employment hereunder shall terminate as of the earlier of (a) the expiration of the Employment Term or (b) upon a termination of your employment (i) by the Company “without cause” (ii) for “cause” or (iii) by you due to a “Triggering Event” (each term as hereinafter defined). 2.Termination Without Cause or due to a Triggering Event. (a)In the event your employment is terminated by Arby’s “without cause” (as hereinafter defined) or by you due to a “Triggering Event” (as hereinafter defined): (i)Arby’s shall, commencing on the date of such termination of employment, pay to you an amount (the “First Year Payment”) equal to the sum of (I) your annual base rate of salary in effect as of the effective date of such termination, and if your termination is in the first year of your employment (II) your guaranteed bonus described in the
